Citation Nr: 1619027	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a recurrent lumbar spine disorder to include degenerative disc disease and arthritis.

2. Entitlement to service connection for a recurrent right ankle disorder to include fracture residuals and arthritis.

3. Entitlement to service connection for a recurrent genitourinary disorder to include erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction subsequently transferred to the Roanoke, Virginia RO.  

In his January 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request in September 2011.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R.     §§ 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

In December 2014, the Board remanded this matter for additional development.  The case is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To reschedule VA Compensation and Pension examinations.

In December 2014, the Board remanded this matter, in part, to schedule VA Compensation and Pension examinations to obtain opinions as to whether the Veteran has a lumbar spine, right ankle or genitourinary disorder that is etiologically related to service.  VA treatment records reflect that the Veteran reported in February 2015 for his scheduled examinations but that he refused to be examined by the assigned physician.  The physician recounted that after asking the Veteran about his medical history, the Veteran stated that the judge had ordered that the examinations be conducted by specialists and that the physician was unqualified to perform them.  The Veteran's wife, who also attended the examination, agreed that the Veteran needed to be examined by specialists.  The Veteran then became agitated and left the examination.  Later that day, the Veteran contacted VA via telephone and stated that the examiner had upset him by conducting an examination for posttraumatic stress disorder (PTSD), and reiterated his belief that the judge had ordered examinations by specialists.  

At the outset, the Board notes that the December 2014 remand required that the spinal, orthopedic, and urological examinations be conducted by the appropriate physician.  However, the Board acknowledges the Veteran's and his wife's beliefs that specialist examinations were required by the Board's remand decision.  Moreover, the Board notes that the Veteran has previously attended VA (contract) mental health examinations in August 2011 and July 2014, and participated in a VA housebound status examination in March 2015.  The Veteran's representative also asserted in February 2016 that the Veteran would attend another examination if scheduled.  In light of the foregoing, the Board finds that the Veteran should be afforded an additional opportunity to undergo examinations in furtherance of his claims.  

At this time, the Veteran is advised to cooperate in the development of his claims, and that it is his responsibility to report for any scheduled examination and to behave in a cooperative manner.  He is further advised that the future consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records and identified private treatment records, if any.

2. Schedule the Veteran for a VA examination by a neurosurgeon or orthopedic spine surgeon to determine the nature and etiology of any lumbar spine disability.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the Veteran, the examiner should identify all lumbar spine disabilities present.  For each lumbar spine diagnosis provided, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the lumbar spine disability had its onset in service or is otherwise etiologically related to service.

The examiner must discuss the Veteran's competent statements regarding in-service spine injuries and symptoms, including his April 1977 report of hurting his back while playing basketball and December 1979 report of back pain after lifting a 100 mm cannon. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Schedule the Veteran for a VA examination by an orthopedist to determine the nature and etiology of any right ankle disabilities.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the Veteran, the examiner should identify all right ankle disabilities present.  For each right ankle diagnosis provided, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the right ankle disability had its onset in service or is otherwise etiologically related to service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. Schedule the Veteran for a VA examination by an urologist to determine the nature and etiology of any recurrent genitourinary disorder.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the Veteran, the examiner should identify all genitourinary disorders present.  For each genitourinary diagnosis provided, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the genitourinary disorder had its onset in service or is otherwise etiologically related to service.  

The examiner must discuss the reports of genitourinary issues contained in the service treatment records, including the February 1977 report of penile bleeding with a diagnosis of prostatitis, an April 1977 notation of a history of urologic disease, and a report from a June 1977 genital frenectomy.

In the alternative, the examiner must indicate whether the genitourinary disorder has been aggravated or worsened by service-connected posttraumatic stress disorder (PTSD).
For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




